DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on February 5, 2021 in which claims 16-35 are pending in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 28 and 35 are indefinite because the limitation “passenger data entry” is nowhere to be found in the specification. Is the Applicant referring to –passenger desires—describe in the specification? Clarification is required.
Dependent claims 17-27, 29-34 are also rejected due to their dependency.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazzoli et al. (US 2021/0163021).
In regard to claim 16, Frazzoli et al. discloses a method for operating a self-driving motor vehicle comprising a plurality of control units and program codes for controlling functions of autonomous driving, wherein the program codes are configured for an autonomous driving mode and are redundantly applied to at least two different control units, the method comprising:
operating the self-driving motor vehicle in at least a partially autonomous driving mode (see at least [0120]);
determining the functions of the self-driving motor vehicle for achieving a target vehicle operation, based passenger data entry relating to one or more vehicle operations (see at least [0120], [0163], [0169], [[0172], and Figs. 11, 12, 60, 66),
classifying the functions into a plurality of orders based on their importance in achieving requirements relating to the passenger data entry (see at least Figs. 33, 60-67);

or (ii) one or more power levels of the self-driving motor vehicle are insufficient for executing program code in a lower order of the plurality of orders (see at least [0381]-[0384]); and
shutting off at least one function of a lower order, based on the determination of the available resources and/or power levels (see at least [0382]-[0384], Figs. 33, 64-67).

In regard to claim 17, Frazzoli et al. discloses directing control of the motor vehicle by a fail-safe system if at least one program code for fulfilling a function of a highest order of the plurality of orders can no longer be executed (see at least Figs. 33, 64-67]).

In regard to claim 18, Frazzoli et al. discloses (i) directing the motor vehicle to a standstill by the fail-safe system, and/or (ii) directing the motor vehicle to a configured location to stop by the fail-safe system (see at least Figs. 33, 64-69]).

In regard to claim 19, Frazzoli et al. discloses determining a minimum number of redundancies for each function (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 20, Frazzoli et al. discloses determining a minimum number of different control units for each function, on which the different functions can be executed redundantly (see at least [0099]-[0106], Figs. 64-69).
In regard to claim 21, Frazzoli et al. discloses configuring functions of a higher order to have more redundancies than the functions of a lower order (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 22, Frazzoli et al. discloses defining a plurality of target achievement levels, wherein a fail-safe system assumes control of the motor vehicle if a target achievement level is below a requirement for another target achievement level (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 23, Frazzoli et al. discloses executing each function of a highest order redundantly at least once on different control units, when a highest target achievement level has been reached (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 24, Frazzoli et al. discloses allocating computing power of the control units for the program codes for executing the respective functions such that a highest possible target achievement level is reached (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 25, Frazzoli et al. discloses, wherein the highest target achievement level is reached in an initial state of the control system (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 26, Frazzoli et al. discloses reducing redundancies of functions in lower orders, and allocating computing power to the control units for functions having higher orders (see at least [0099]-[0106], Figs. 64-69).

In regard to claim 27, Frazzoli et al. discloses defining a plurality of different target achievement levels the control system, comprising one or more of
(1) functions inadequately mapped at a first target achievement level result in a fail-safe system assuming control of the motor vehicle,
(2) at least each function of a highest order is executed redundantly once on two different control units at a second target achievement level,
(3) each function of the highest order is executed redundantly at least once at a third target achievement level, and the functions of the highest order are executed separately on at least three different control units, and functions of a second-highest order are redundantly executed,
(4) each function of the highest order is executed redundantly at least once at a fourth target achievement level, and the functions of the highest order are executed separately on at least four different control units, and functions of the second-highest order and the third-highest order are executed redundantly at least once, and/or
(5) all of the functions are executed at a fifth target achievement level, wherein the functions of middle, higher and highest orders are executed at least redundantly and separately on a plurality control units (see at least [0099]-[0106], Figs. 64-69).



As to claims 28-35, they recite substantially the same limitations claims 16-27.   As such, claims 28-35 are rejected for substantially the same reasons given for claims 16-27 above and are incorporated herein.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2018/0231974 and US 20190049958 defines general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661